Citation Nr: 0726487	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO. 05-03 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Wagman


INTRODUCTION

The veteran had active service from May 1943 to February 
1946.

This matter was last before the Board of Veterans' Appeals 
("Board") in August 2007 when it was remanded for further 
development following an April 2004 rating decision by the 
Hartford, Connecticut Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied the 
appellant's claim for service connection for the veteran's 
cause of death.

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that this 
matter is ready for appellate review. 


FINDINGS OF FACT

1. The veteran died in 2004 as the result of an intracranial 
hemorrhage due to hypertension with contributory causes 
listed as atrial fibrillation and a history of bacteremia.

2. At the time of the veteran's death, service connection was 
in effect for the residuals of a shrapnel wound and fracture 
of the right tibia with fusion of the right ankle/shortening 
of the right leg, evaluated at 40 percent disabling; the 
residuals of a shrapnel fragment wound of the left thigh, 
muscle groups XIII and XIV, evaluated as 30 percent 
disabling; a scar and the residuals of a shrapnel wound to 
the left leg and injury to muscle group XI, evaluated as 10 
percent disabling; a scar and the residuals of a fragment 
wound to the right thigh, evaluated as 10 percent disabling; 
a shrapnel wound to the left upper arm, evaluated as zero 
percent disabling; and osteomyelitis of the right tibia 
evaluated as zero percent disabling, for a combined schedular 
rating of 70 percent.

3. At the time of his death, the veteran was in receipt of a 
total disability evaluation based on individual 
unemployability, effective August 2002.

4. Service medical records do not indicate that the veteran 
had any chronic cardiac condition or hypertension and there 
is no evidence of continuity of these conditions since the 
veteran's time in service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
the cause of the veteran's death have not been met. 38 
U.S.C.A. §§ 1310, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.310, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159.

The VA has a duty to notify the veteran and his 
representative, if any, of the information and evidence 
needed to substantiate a claim. The notification should (1) 
inform the veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the veteran about the information and evidence the VA 
will seek to provide; (3) inform the veteran about the 
information and evidence he was expected to provide and (4) 
request the veteran provide any evidence in his possession 
which pertains to the claim. Letters were sent from the RO to 
the veteran dated in July 2004 and August 2006.

The letters provided the appellant with examples of evidence 
necessary to support her claim including dates and places of 
medical treatment. Medical authorizations were provided so VA 
could assist in obtaining private medical records. The 
letters advised the appellant of the evidence in the claims 
file, of VA's duty to obtain relevant federal records and 
that VA would make reasonable efforts to obtain private 
records. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), it was held 
that VA must also provide notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded. The RO advised the 
appellant of this information in the August 2006 letter; 
however, because the claim of service connection is being 
denied, the questions of an appropriately assigned evaluation 
and the effective date for a grant of service connection are 
not relevant. Proceeding with this matter in its procedural 
posture would not therefore inure to the veteran's prejudice.

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim. The service 
medical records ("SMRs") are associated with the claims 
file. In direct compliance with the Board's August 2006 
Remand, the RO has requested and obtained all available 
medical records from the West-Haven, Connecticut VA Heath 
Care System Medical Center ("VAMC"). The appellant also 
identified treatment for veteran at the Eastern Connecticut 
Health Network where records where were obtained. 


Pursuant to the duty to assist, in May 2007, appropriate 
medical inquiry was conducted with a view towards 
ascertaining if the veteran's service-connected disorders 
caused or contributed to his death. See Charles v. Principi, 
16 Vet. App. 370 (2002) (Observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim."). The medical 
inquiry was conducted with review of the veteran's claims 
folder. Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); Flash 
v. Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the duty 
of VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder).

The appellant and her representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide the claim. As such, all 
relevant evidence necessary for an equitable disposition of 
the appeal has been obtained and the case is ready for 
appellate review.


Merits of the Claim

The appellant requests service connection for the cause of 
death of the veteran. The veteran's death certificate states 
that he died from intracranial hemorrhage due to 
hypertension. Contributory causes were listed as atrial 
fibrillation and a history of bacteremia. The appellant 
argues that the veteran's service connected shrapnel wound 
injuries and multiple surgeries undertaken by VA weakened the 
veteran and contributed to his death. 

Having carefully considered the claim in light of the record 
and the applicable law, the Board must regretfully find that 
the preponderance of the evidence is against the claim and 
the appeal will be denied.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim. The appellant prevails in either 
event. However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death. For a service- 
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related. For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, a causal connection must be shown. 38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The cause of the veteran's death may be service-connected if 
a disability which the veteran incurred or aggravated in 
service was either the principal or contributory cause of his 
death. 38 C.F.R. § 3.312(a) (2006). For a service-connected 
disability to be the principal cause of death, that 
disability must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related. 
38 C.F.R. § 3.312(b) (2006). For a service-connected 
disability to be a contributory cause of death, that 
disability must contribute substantially or materially to 
death; it must combine to cause death; it must aid or lend 
assistance to the production of death. 38 C.F.R. § 
3.312(c)(1). See Harvey v. Brown, 6 Vet. App. 390 (1994).

A service-connected disability may be a contributory cause of 
death if it results in debilitating effects and general 
impairment of health to the extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death. 38 C.F.R. § 
3.312(c)(3) (2006).

A service-connected disability may be a contributory cause of 
death if it affected a vital organ and was of itself of a 
progressive or debilitating nature and was of such severity 
as to have a material influence in accelerating death. 38 
C.F.R. § 3.312(c)(4)(2006).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and impairment of health 
to the extent that would render the person materially less 
capable of resisting the effects of other disease or injury 
primarily causing death. 38 C.F.R. § 3.312(c)(3)(2006).

During his lifetime, the veteran was in receipt of service 
connection for six orthopedic disabilities all related to 
being wounded in action during World War II. He sustained 
injuries to Muscle groups XIII (left thigh) and XI (left 
leg): residuals of shrapnel wound and fracture of right tibia 
with fusion of right ankle, and shortening of right leg; 
residuals of shrapnel fragment wound of left thigh; scar and 
residuals of shrapnel wound left leg scar and residuals of 
penetrating fragment wound to right thigh; osteomyelitis of 
right tibia. His combined evaluation for these disabilities 
was 60 percent from 1946 and 70 percent from June 1985. He 
was rated 100 percent based on unemployability from August 
2002. 

However, the veteran was not in receipt of service connection 
for hypertension or for atrial fibrillation or bacteremia, 
and his service medical records are devoid of any mention of 
these disorders. The veteran's entrance and separation 
examinations do not contain any findings relating to heart or 
brain pathology. 
A July 1946 VA examination, while noting the disorders for 
which service connection was granted, indicates that no 
abnormalities of the heart or blood vessels were noted.

The first indication of hypertension post-service is found in 
a September 1984 VA progress note which notes that the 
veteran had a history of the disorder. However, there is no 
clinical evidence of record indicating that the onset date of 
any hypertension or cardiac disorder that pre-dated the 1980s 
diagnoses or that there was any etiologic connection to the 
veteran's active service or to his service-connected 
disabilities.

The Board has carefully considered the appellant's written 
statements that the veteran's death was causally connected to 
the veteran's service-connected disabilities or to some 
incident of the veteran's active service. However, the 
question of the cause of death is quintessentially one 
requiring competent medical opinion. By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions. 38 C.F.R. § 3.159(a). The appellant is not 
competent to provide any medical opinion, as there is no 
evidence in the record that the appellant has any medical 
knowledge or expertise to render such an opinion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993). See also LeShore v. Brown, 8 Vet. App. 406, 
409 (1995); Moray v. Brown, 2 Vet. App. 211, 214 (1993).

To the extent that competent medical opinion is obtained, its 
preponderance is against the claim. The appellant has 
submitted a medical opinion in support of her theory dated 
May 2005 from Mark J. Decker, M.D., stating that the 
veteran's arterial disease was "indirectly related" to the 
veteran's death. He stated the need for antithrombolytic 
therapy, to the point that the veteran had oozing and groin 
hematoma, combined with the veteran's diabetes mellitus and 
hypertension, contributed to his intracranial hemorrhage, 
which, from his death certificate, was the immediate cause of 
death. However, Dr. Decker's opinion is unclear as to the 
effect of the service-connected disorders on the cause of 
death of the veteran: he makes no distinction as to non-
service-connected hypertension; no discussion of any linkage 
between the admission diagnosis of arterial symptoms and the 
service-connected disorders; and no explanation of the 
significance of noting the veteran had diabetes mellitus. As 
to all of these observations, there is no discussion of their 
medical significance.

To the extent that Dr. Decker mentions "oozing and an 
increasing groin hematoma," he appears to be referring to a 
series of medical treatments and surgical procedures 
undertaken by VA in September 1984 to attempt correction of 
the veteran's right ankle shell fragment wound residuals. Dr. 
Decker does not explain this observation, beyond its 
historical occurrence. 

The Board observes in this regard that Dr. Decker may be 
reiterating the appellant's contention (expressed in both 
written form and in a tape of additional argument provided to 
the Board during a June 2006 hearing) that VA treatment in 
1984 was deficient and eventually led to his death. However, 
such allegations are not relevant to the inquiry posed by 
this claim of direct service connection - i.e., did the 
service-connected disorders cause or contribute to the 
veteran's death? Instead, they are germane to an action under 
38 U.S.C.A § 1151, pertaining to allegations of VA medical 
treatment leading to disability or death, as  caused by 
hospital care, medical or surgical treatment, or examination. 
The record contains no application or claim for benefits 
under 38 U.S.C.A § 1151.

A March 2007 VA medical opinion states the main cause of the 
veteran's death was arterial thrombosis, and it is unlikely 
that his service-connected conditions contributed or 
materially caused his death. The veteran was admitted for 
arterial thrombosis of the left superficial femoral artery, 
and the thrombosis of the left superficial femoral artery. It 
was noted that likely risk factors for arterial thrombosis 
include atherosclerosis, ergotism and hypercoagulable states 
according the VA examiner. The opinion states that none of 
the veteran's service-connected conditions were likely to 
have contributed to the arterial thrombosis per se or to the 
risk factors that increased the risk for arterial thrombosis. 
Accordingly, the VA examiner concluded that it is less likely 
that the veterans' service-connected conditions materially 
caused or contributed to the veteran's cause of death. 

Therefore, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
intracranial hemorrhage, due to hypertension, with 
contributing factors of atrial fibrillation and a history 
bacteremia were traceable to his military service or that 
said conditions were incurred as a result of any of his 
service-connected disabilities.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

In an audio recording presented to the Board during the June 
2006 hearing, the appellant offered additional argument in 
support of her claim. In part, she argues that although the 
veteran was rated as 100 percent disabled up to various 
points in the 1980's, the total rating was revoked, without 
due process from VA. However, the record indicates that the 
veteran periodically received temporary total ratings based 
on the need for convalenscence, following periods of medical 
treatment, and due process was then accorded. Otherwise, her 
contentions reiterate those previously asserted as to the 
quality of care provided to the veteran by VA, and relate to 
inequities she has observed via television, by the U.S. 
Government in active duty service member and veterans 
benefits programs. 

To the extent that she repeats earlier assertions, the Board 
has responded as above. As to her essential arguments 
relative to unfairness, the Board has examined the record 
carefully in light of the law; as well as caused additional 
and required medical inquiry to be undertaken. This 
development indicates that the veteran's death was not caused 
by service-related factors. The Board is otherwise bound by 
the law and is without authority to grant benefits on an 
equitable basis. See 38 U.S.C.A. §§ 503, 7104; Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994). It has been observed that 
"no equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress." Smith (Edward F.) v. Derwinski, 2 
Vet. App. 429, 432-33 (1992) [citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990)]. 

The veteran was a decorated combat medic in the European 
theater of operations during World War II, and was himself 
grievously wounded. There can be no doubt from review of the 
record that the veteran rendered honorable and faithful 
service for which the Board is grateful, and that the 
appellant is sincere in her belief that the veteran's death 
was related to military service. However, while the Board has 
carefully reviewed the record in depth, it has been unable to 
identify a basis upon which service connection may be 
granted.


ORDER

Service connection for the cause of the veteran's death is 
denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


